Title: Benjamin Taylor to Thomas Jefferson, [30] March 1814
From: Taylor, Benjamin
To: Jefferson, Thomas


            Sir, New York, March 30. 1814.
            I take the liberty of annexing a representation of what is considered by myself and others a valuable improvement in Submarine-Explosion as a cheap and just defence against a maritime enemy: an art to which all seamen are hostile and which the people here, generally speaking, regard as diabolical; but which I contemplate as the future & only defence of nations against a naval despotism.
            The Exploders described in the annexed half sheet, cannot cost $50. each; but were they to cost much less than $50. it is not in the power of any individual to carry them into execution, as this would require not only the whole of his time, but a stock of at least 500 Exploders. An Establishment (a laboratory, boats, workmen, &c.) is indispensible, & this would demand a capital of $10.000.
            On the 18 Jan. last I communicated this improvement with the method of constructing Exploders to Mr Irving, one of our representatives in Congress, that he might lay it before that body, & at the same time shew them, that their act to encourage sub-marine explosion was, in fact, a mockery, and
			 would encourage no-body. On the 5th Ulto he writes me, “That the naval committee & secretary of the Navy were annoyed with Torpedo projects.—That the only thing that could & would be done, was already done by a law to pay
			 for any property destroyed by their means.—That the Sec. of the Navy declared he could not spare time to read my long letter.”
            On receipt of this answer from Mr Irving, fearing this improvement might become lost, (I am 53 years of age & in a declining state of health) I sent it, with the same view I now send it to you, most respectable Sir,
			 to “The Mayor of Baltimore,” the “First Magistrate of the Port of Norfolk,” & to “Commodore Decatur, at New London”; but am, as yet, without notice from any of them.
            With great respect I remain, Sir, Your mo. obt Servt
              Benjamin Taylor.
              No 84 Washington St.
           